REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowance is the inclusion of the second rotary connection element having a second subassembly configured to rotate about a second rotational axis that is not parallel to said first rotational axis with rotation of said second rotary connection element about said primary axis relative to said first rotary connection element, and
whereby an optical signal may be transmitted across the rotary interface between said first rotary connection element and said second rotary connection element in said first optical path and an optical signal may be transmitted across said rotary interface between said first rotary connection element and said second rotary connection element in said second optical path.
With respect to independent claim 23, the primary reason for allowance is the inclusion of the second rotary connection element having a second subassembly configured to rotate about a second rotational axis that is not parallel to said first rotational axis with rotation of said second rotary connection element relative to said first rotary connection element; and 
whereby an optical signal may be transmitted across the rotary interface directly between said first rotary connection element and said second rotary connection element in said first optical path and an optical signal may be transmitted across said rotary interface between said first rotary connection element and said second rotary connection element in said second optical path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
August 28, 2021